 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLaborers InternationalUnion of North America,Local270 andOffice and Professional EmployeesUnion Local 29,Office and ProfessionalEmployees International UnionCase 32-CA-8185(E)October 25 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn January 26 1988 Administrative Law JudgeJay R Pollack issued the attached supplemental decisionThe General Counsel filed exceptions and asupporting brief and the Applicant filed an answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the supplemental deciSion and the record in light of the exceptions andbriefs and has decided to affirm the judge s rulingsfindings and conclusions only to the extent consistent with this Supplemental Decision and OrderIn the underlying decision the judge found thatFrances Incardona was a statutory supervisor andtherefore recommendeddismissalof the complaintallegationsthat alleged that the Respondent Applicant violated Section 8(a)(1) and (3) of the Act byinterrogating Incardona isolating her from contactwith employees changing her work hours and discharging her for union activitiesThe GeneralCounsel filed no exceptions to the judge s dismissalof the complaintallegationsrelated to Incardona iIn his supplemental decision the judge concluded that the evidence in the General Counsel s possession atthe time the complaint issued could notestablish a prima facie case that Incardona s discharge violated the Act because Incardona s precomplaint affidavit established her supervisorystatusAccordingly the judge found that the General Counsel was not substantially justified in issuing and proceeding on the complaint allegationsconcerning Incardona and awarded Equal Accessto Justice Act (EAJA)2 fees and expenses 3iTheGeneral Counsel filed exceptions to the judge s dismissal of thecomplaint allegations related to employee Jill SmithWe adopted theJudges dismissalLaborers Local 270285 NLRB 1026 (1987)2 5 U S C § 504 (1982)as amendedby Pub L 99-80 99 Stat 183(1985)8The judge found that becauseLaborersInternationalUnion of NorthAmerica Local 270 (Local 270) filedseparate annual reports for purposesof the Labor Management Reporting and DisclosureAct of 1959 its networthshould not be aggregated with its Internationalfor EAJAeligibility purposes citing H RConf Rep No 99-120(1985)which criticizedthe Board s decisioninCarpenters Local 1361 (AtchinsonFoundation) 272NLRB 1118(1984)TheGeneral Counsel excepts Because we reversethe judgeand find theGeneral Counsel was substantially justified in issuIn her exceptions the General Counsel contendsthat she was substantially justified in issuing thecomplaintThe General Counsel argues that thejudge erred in equating what he believed to beeasily resolved credibilityissueswith the absenceof such issues and failing to draw reasonable inferences from the General Counsels evidenceWeagreeDuring the General Counsels investigation ofthe charge Incardona gave an affidavit to a Boardagent statingI did not have the authority to hireand fire employees however I could make effective recommendations that someone be hired orfiredThe affidavit set out two instances whereIncardona interviewed prospective employees andrecommended to Valdez that they be hired Theywere hired after they were interviewed by ValdezThe judge relying on these statements reasonedthatno prima facie case of unlawful dischargecould be established because at the time the GeneralCounsel issued the complaint she knew that Incardona was a supervisorWe find the judge erred by failing to lookbeyond what is essentiallya legalconclusion in theaffidavitThe affidavit as a whole and the filememoranda4 outlining subsequent telephone conversationswith Incardona established a factuallyclose question concerning Incardonas supervisorystatusFirstIncardonas affidavit established that shewas a close friend of Leo Valdez the Respondent sbusinessmanager and thus the General Counselcould have reasoned that her opinion of prospective employees was sought based on her close relationshipwith Valdez rather than because of herstatus asa supervisor Second Incardona s affidavitestablished that she was paid considerably less thanother clerical employees and received the samebenefitsThird in her affidavit Incardona deniedthat she assigned work or overtime to clerical employees 5 Fourth in a telephone conversation withmg and proceeding on the complaintwe finditunnecessaryto addressthe judge s discussionof whether the Locals net worth can be aggregated with the net worth of its International for purposes of qualifying foran award of fees4 H R Conf Rep No 99-120 at13 makes clear that because the substantial justification determination is to be made on the basis of the administrative record made during the underlyingcaseEAJAproceedingswill not involve additional evidentiary proceedings or additional discovery of agencyfiles solely for EAJA purposesNonetheless the GeneralCounsel may decide to disclose agencyfilesin order to meet her burdenof proving that the actions in the underlying case were substantially justifleds In the underlying case the judge found it unnecessary to resolve theconflicting evidence regarding Incardona s authonty to assign work orovertime because he found thecredibleevidence established that Incardona effectivelyrecommended the hire and dischargeof office employeesThejudge did not howeverrely solely onthe affidavit in makingthis determinationHe also relied on testimony of the Respondents witnesses that Incardona recommended the hiringof five officeclericals andthe firing of two employees291NLRB No 72 LABORERSLOCAL 270433a Board agent Incardona denied that she was a supervisor and related an incident in which she wastold she was not the boss and was reprimanded fortrying to delegate her workUnder the Supreme Court s recent decision inPierce vUnderwood 6the General Counsel is substantially justified if its position was reasonable inboth law and fact In view of the above facts 7 webelieve that it was reasonable for the GeneralCounsel to infer that Incardona was an employeeand not a supervisorWe therefore conclude thattheGeneral Counsel was substantially justified inissuing the complaint continuing to litigate thecase to the close of hearing and filing a posttrialbrief with the judge Accordingly we shall denythe Applicants application for an EAJA awardsubstantially justifiedand that the application seeks anaward in excess of reasonably compensable expensesOn consideration of the entire record in this supplemental proceeding including the record in the underlying unfair labor practice case I make the following findings and conclusionsITHE APPLICANTS ELIGIBILITYSection 203(a)(1) of EAJA (5 U S C § 504(a)(1)) provides for an award of attorneys fees to a party prevailing in an adversary adjudication before a Federalagency unless it is shown that the Governments positionwassubstantially justifiedof that special circumstancesmake an award of attorney fees unjust In defining a party entitled to recover expenses incurred in anadministrativeproceeding5US C § 605(b)(1)(B)which is the applicable subsection of EAJA reads in relevant partORDERIt is ordered that the application of the Applicant Laborers International Union of North AmericaLocal 270 San Jose California for an awardunder the Equal Access to Justice Act is deniedB 56 USLW 4806 (June 27 1988) The Supreme Court held that thephrase substantially justified means justified to a degree that could satesfy a reasonable personor reasonable basis both in law and factTheCourt found that a sentence in the 1985 House Committee Report H RConf Rep No 99-120 (1985) which defined substantial justification asmore than mere reasonablenesswas not an authoritative interpretationof what the 1980 statute meant or of what the 1985 Congress intendedWe also observe that the burdenisonthe party alleging supervisorystatus to prove that it in fact existsCommercial Movers240NLRI3288 290(1979)Here the Respondent did not allege Incardona ssupervisory status as a defense until the hearingBarbara D Davison Esqfor the General CounselPaul D Supton Esq (Van Bourg Weinberg Roger & Rosenfeld)of San Francisco California for the ApplicantSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAY RPOLLACK Administrative Law Judge On September 27 1987 the Board issued its decision in theabove captioned case in which it adopted my findingsand conclusions and dismissed the complaint in its entirety (285 NLRB 1026) On October 22 1987 LaborersInternationalUnion of North AmericaLocal 270 (theApplicant or the Union)filed the instant application forfees and expenses pursuant to the Equal Access to JusticeAct Pub L 96-481 94 Stat2325 (EAJA)and Section 102143 of theBoard s Rules and Regulations OnOctober 23the Board referred this matter to me for appropriate actionThe Applicant seeks legal fees and expenesin the amount of $9232 asof October 1987 TheGeneral Counsel contends in substance that the Applicant is not eligible underEAJA becauseits assets mustbe aggregated with the assets of the Laborers InternstionalUnion of North America that the complaint wasPartymeans a party as defined in 5 U S C 551(3)who is(ii)any owner of an unincorporatedbusinessor any partnership corporation association unit of local government or organization thenet worth of which did not exceed $7 000 000 at thetime the adversary adjudication was initiated andwhich had not more than 500 employees at the timethe adversary adjudication was initiated except thatan organization described in section 501(c)(3) of theInternalRevenueCode of 1954 (26 U S C501(c)(3)) exempt from taxation under section 501(a)of such Code or a cooperative association as defined in section 15(a) of the Agricultural MarketingAct (12 U S C 11410)(a)) may be a party regardless of the net worth of such organization or cooperative associationThe Applicants records indicate that at the time of theissuance of the instant complaint August 29 1987 it employed less than 25 employees and had a net worth ofless than $7 million The General Counsel does not dispute these facts However the General Counsel contendsthat the assets of the Laborers International Union theApplicants parent organization should be aggregatedwith those of the Applicant and thereby cause the applecant to fail to qualify under EAJAInPacific Coast Metal Trades Council (Foss Launch)271 NLRB 1165 (1981) relied on by the General Courtsel the Board held that aggregation of the net worth ofan applicant and another entity is mandated by theBoard s Rules whenever an entity is either directly or indirectly controlled by or in control of the applicantSee alsoCarpenters Local 1361 (Atchinson Foundation)272 NLRB 1118 (1984) remanding case to the administrative law judge for determination of whether the networth of a local union should be aggregated with the networth of its international union In making the 1985EAJA amendments the House Committee on the Judiciary specifically criticized the Carpenters 1361 case andstatedIt is the Committees intent that if the localunion is considered to be a separate labor organizationfor the purposes of the Labor Management Reportingand Disclosure Act of 1959 it should be considered to 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe a separate organization for purposes of EAJA as welland the local s entitlement of fees should be determinedwithout regard to the assets and/or employees of theInternationalwith which it is affiliatedH R ReportNo 120 99th Cong 1st Sess 17 (1985) See also 99Cong Rec H R 2378 (June 24 1985) (remarks of RepKastenmeier)The Applicant files a separate annual report with theDepartment of Labor under the Labor Management Reporting and DisclosureAct (LMRDA)of 1959 and is aseparate labor organization for purposesof LMRDAAccordinglythe clear legislativeintent of EAJA is thattheApplicant be treated as a separate entity from itsparent organization I therefore find that the Applicantis an eligibleparty under EAJAIIPREVAILING PARTYUnder Section 102 143(b) of the Board s Rules a prevailing party is a respondent in an unfair labor practicecasewho prevails in that proceeding or in a significantand discrete substantiveportion ofthat proceeding andwho otherwise meets the eligibility requirements for anaward under EAJAThe complaint alleged that the Applicant violated Section 8(a)(1) of the Act by interrogating Frances Incardona about her union activities and those of other employees ' Further the General Counsel alleged that theApplicant violated Section 8(a)(3) and (1) of the Act byisolating Incardona from contact with other employeeschanging the work hours of its employees and by discharging Incardona and Smith because of their union activitiesFinally the complaint sought a bargaining orderto remedy the alleged unfair labor practicesThe Applicant denied all such allegationsIt furthercontended thatIncardona was a supervisor within the meaning of theAct and therefore excluded from coverage under theAct Finally the Union contended that no bargainingorder couldissue based on the union authorization cardsobtained by Incardona a statutory supervisor I found infavor of theUnion on all its contentions and recommended that the complaint be dismissed in its entiretyThe Board affirmed my rulings findings and conclusionsand adopted my recommended Order dismissingthe complaintThe General Counsel concedes that the Union is a prevailing party but contends that the issuance of the complaint was substantially justifiedIIISUBSTANTIAL JUSTIFICATIONEAJA provides that an administrative agency awardto a prevailing party certain expenses incurred in connectionwith an adversary adjudication unless the agencyfinds the position of the Government is substantiallyjustifiedThe Board has held that the test is one of reasonablenessWhere the Government can show that its'At the trialIdismissed an allegation that the Applicant violated Sec8(a)(1) throughDolores Valdezthe wife ofthe Unions business managerLeoValdez by interrogating Jill Smith about her union activities andthose of other employeesThis allegation was dismissed at the trial because the GeneralCounsel hadfailed to establish that D Valdez was anagent of the Applicant or that the Union was liable for her conductcase had a reasonable basic both in law and fact noaward will be madeEnerhaulInc263NLRB 890(1982) revd 710 F 2d 748 (11th Cir 1983)ShellmakerInc267 NLRB 20 (1983) After the 1985 amendments toEAJA theBoard had held that substantially justifiedmeans more thanmere reasonablenessSee e gLeeward AutoWreckers283NLRB 574 (1987)PaintersLocal 277 (Polls Wallcovermg)281 NLRB 890 (1986)In the instant case the General Counsel argues thatthe issues of whether Incardona was a supervisor andwhether Incardona and Smith were discharged by theUnion because of their union activities in violation ofSection 8(a)(3) of the Act clearly turned on credibilityresolutions and inferences drawn from the credible evidence The Board has held that the General Counsel issubstantially justifiedwhen evidencesif creditedby thetrier of fact would constitute a prima facie case of unlawful conductSeeSME Cement267NLRB 763(1983)Charles HMcCauley Associates269 NLRB 791793 (1984) InLeeward Auto Wreckerssupra at 575 theBoard held that the fact that the General Counsels witness could not be expected to be credited was irrelevantsince it is the trier of fact and not the General Counselwhich must determine whether a particular witness testamony is worthy of belief or should be discountedThe Applicant correctly argues that the Regional Director knew at the time that he issued the complaint thatIncardona was a statutory supervisor and therefore thather discharge could not be violative of the Act Duringthe investigation of the unfair labor practice case Incardona gave an affidavit to an agent of the Regional Director whichstated inter aliaIdid not have the authority to hire and fire employees however I could make effective recommendations that someone be hired or firedThe affidavit further revealed two examples of employees hired on Incardona s recommendationAt trial theApplicants attorney was able to establish with use of theaffidavit that Incardona recommended for hire five officeclericals and recommended the discharge of two officeclericalsThuson the basis of Incardona s testimony itwas established that she was a supervisor within themeaning of the Act and therefore her discharge couldnot be a violation regardless of whether she was fired forunion activitiesSee e gParker Robb Chevrolet 262NLRB 402 (1982) Accordingly the General Counselcould not establish a prima facie case regarding Incardona s discharge based on the evidence in the Government s possession at the time of the issuance of the complaintThe General Counsel argues that I must view Incardona s testimony in isolation apart from the proffereddefense in order to determine whether the GeneralCounsel wassubstantiallyjustifiedin issuing the complaintAssuming arguendo that the General Counsel iscorrect I still conclude that Incardona s own affidavitestablished her supervisory status2 and the basis for dis2 The possession of any one of the authorities specifid in Sec 2(11) issufficient to place an employee in the supervisory class See e gOhioContinued LABORERSLOCAL 270435missal of the complaint allegations regarding her dischargeThe Applicant did not allege that the General Counselwas not substantially justified concerning the complaintallegations regarding Smith The General Counsel established a strong prima facie case regarding Smiths discharge That case was overcome by the Applicants defense apparently not available to the General Counselbefore trial that Smith would have been discharged evenin the absence of her union activities The Unions success in this defense was in part attributable to my creditmg the testimony of its witnesses particularly LeoValdez the agent who discharged Smith Accordingly Ifind that the allegations concerning Smith s dischargewere substantially justifiedIV THE APPORTIONMENT OF REASONABLE FEES ANDEXPENSESAn applicant may not be compensated under EAJAfor fees and expenses incurred in litigating matters inwhich the Government s position was substantially justifled as it would contravene the purposes of EAJA to require the Government to bear the expense of defendingits reasonable positionsMatthewsvUS713 F 2d 677684 (11th Cir 1983)Atlas Reporting Service v Aboritz698 F 2d 193 197 (3d Cir 1983) The Governmentshould only be charged with that portion of the expensesattributable to its unjustifiable positionsIn the instant case the Applicant seeks fees and expenses for defending the entire case However as the allegationsconcerning Smith were substantially justified Ishall apportion the reasonable expenses accordingly ApPower Co v NLRB176 F 2d 385 387 (6th Cir 1949)Fair Lady211NLRB 189 (1974)proximately 75 percent of the record transcript pages aredevoted to issues concerning Incardona and only 25 percent concern Smith Similarly only 25 percent of theUnion s brief to the judge concerned Smith and 75 percent concerned Incardona Accordingly I shall reducethe award to reflect that only 75 percent of the hoursclaimed by the Applicants attorney are compensableIreject theGeneral Counsels contention that theproper apportionment of fees should be 50 percent TheGeneral Counsels argument fails to take into account theallegations of the complaint that failed as a matter of lawbecause Incardona was a supervisor Further the GeneralCounsel had no justification for the complaint allegations regardingthe wife of the Unions business managerIn any event precision in this matter is not possible anddoubts must be resolved against the wrongdoer responsible for the existence of the uncertainty The GeneralCounsel correctly argues that no fees should be allowedfor the Unions brief answering the General Counsels exceptions because the General Counsel only filed exceptions to thedismissalof Smith s case The award hasbeen reduced accordinglyThe Applicant seeks attorneys fees at the rate of $135per hour Section 102 145(b) of the Board s Rules andRegulations sets a maximum of $75 per hour Thus although I find the rate claimed by the Union s attorney tobe reasonablefor suchservices in this community and inthis case I am constrained to limit the award to $75 perhour pursuant to Section 102 145(b) SeeBrandeis School287 NLRB 836 (1987)Based on the findings and conclusions I shall recommend that the Applicant be awarded fees and expensesincluding time spent pursuing its application underEAJASee Tyler Business Services vNLRB695 F 2d 73(4th Cir 1982)DeBolt Transfer271 NLRB 299 (1984)[Recommended Order omitted from publication ]